Truly, J.,
delivered the following dissenting opinion.
Conceding that, under the facts of this case, the defense of contributory negligence be available to the appellant railroad company, I do not think the record presents one of those “rare cases of negligence” in which the trial court is authorized to take the case from the jury. The proximate cause of the injury was not the conduct of Emmerson, but the damaged and dangerous condition of the wrecked engines which he had been sent to remove. It is true that he knew of their condition, but it is likewise true that the engines were not, within the meaning of the constitution, “Voluntarily operated” by him. Hence, knowledge on his part cannot avail the railroad company by whose direction he was transferred from his usual department of labor to another and more dangerous sphere of duty. I humbly submit that the conclusion of the court renders the constitutional provision that “knowledge by an employe injured of the defective or unsafe character or condition of any machinery, ways, or appliances shall be no defense for injury caused thereby” ineffective and inapt. To be consistent, the court must go further, and hold that an employe who performs an act, outside of his regular duty, in obedience to a direct command, acts “voluntarily,” and that an engineer or conductor in charge of a work train ordered to clear away and remove'a wreck “voluntarily operates” the wrecked cars and engines when hauling them off.
Hpon the facts, in my judgment, the jury correctly solved the disputed question of proximate cause, and, having decided, under the proof, that the death of Emmerson was not caused by his contributory negligence, the appellee is entitled to recover.
Whitfield, C. J.,
delivered the following opinion in response to a suggestion of error.
Section 193 of the constitution does not, in our view, have anything to do with the decision of this case. The death of Emmerson was not due to any defect in the ways or appliances. It was due directly to his own negligent method of coupling the engine *610to the caboose and' handling his train, and that, too, after'having been three times solemnly warned of the danger of his method of procedure. In other words, it is a simple case of contributory negligence. The negligence consisted, as stated, not in defective ways or appliances furnished by the railroad company, but in the grossly negligent and reckless manner of handling his train and coupling the engines to the caboose on the part of the unfortunate man. There is, therefore, no case made here as to knowledge of defective machinery, or defective ways or appliances, or of a locomotive voluntarily operated by the engineer. None of these elements have anything to do with this case as we view it. The very ingenious and able argument of the learned counsel for the appellee deals chiefly with the supposed application of sec. 193 to the case in hand. We cannot discover any connection between the provisions of that section and the case made by the facts in this transcript. As said, the unfortunate man owes his death directly to his own contributory negligence.

Suggestion overruled.